Citation Nr: 0941856	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder, to include lumbosacral strain.

2.	Entitlement to service connection for a psychiatric 
disorder, claimed as stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 1999.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefit sought.

In March 2007, the Veteran and a friend testified during a 
hearing at the RO before the undersigned Veterans Law Judge, 
a transcript of which is of record. The Board issued a 
November 2007 decision/remand, which denied a petition to 
reopen a claim for service connection for residuals of a 
stress fracture of the left foot.            The Board 
granted a petition to reopen a claim for service connection 
for lumbosacral strain, and remanded the underlying claim on 
the merits, along with  the remaining matters on appeal, for 
further evidentiary development. 

Through a June 2009 rating decision, the RO increased from 30 
to 50 percent the disability evaluation for service-connected 
migraine headaches effective March 4, 2009, the highest 
available schedular rating for that disorder. Hence, the 
claim for an increased rating for migraine headaches is no 
longer on appeal. 

The claims for service connection for a low back disorder, 
and a psychiatric disorder are again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action is required.





REMAND

Lumbosacral Strain

Service treatment history indicates that in September 1996, a 
physical therapy evaluation was completed for lower back pain 
and left knee pain over the past two months when running. The 
assessment was mechanical lower back pain. A home exercise 
program was recommended. An October 1996 physical therapy 
report indicates follow-up for lower back pain, with duration 
of one month, worse on prolonged standing or sitting. The 
assessment was lower back pain.

An April 1999 chiropractic consultation denoted right lower 
sacroiliac pain after  the birth of a child. The provisional 
diagnosis was possible low back neuropraxia.             A 
June 1999 consultation indicated right sacroiliac stabbing 
pain while walking. Iliac compression was negative. There was 
no point tenderness. The assessment was a sprain of the 
sacrum. An August 1999 consultation noted low back pain, with 
locking up when walking. Objectively, there was point 
tenderness at L5 and the sacroiliac region left side. The 
assessment was lumbosacral sprain/strain. 

The report of a September 1999 examination for purposes of 
separation provided reference to a Medical Board Evaluation 
and underlying reason for discharge of migraine headaches. 
There was no mention of lumbar spine pathology or psychiatric 
symptoms. An addendum to the separation examination report 
does refer to lower back pain, with chiropractor appointments 
once per week and over-the-counter pain relief medication. 

Following separation from service, there are private 
treatment records from a chiropractor from October 2002 to 
Mach 2003 which indicate treatment for low back pain. A June 
2003 MRI report from Darnall Army Community Hospital shows 
the presence of degenerative joint disease of the lumbar 
spine.

The Veteran underwent a March 2004 VA orthopedic examination, 
during which she reported having had back pain which began in 
1994 with no history of specific trauma. The pain was 
reportedly in the lumbosacral spine at that time. The Veteran 
stated that she had since developed a new pain in the past 
year in the intrascapular area. A physical examination was 
completed. The VA examiner's diagnosis was of lumbosacral 
strain, and interscapular strain, both considered less likely 
than not related to military service. The Veteran's claims 
file was not then available for review by this examiner.  

In its November 2007 remand, the Board directed that the 
Veteran undergo further examination as to whether 
degenerative joint disease of the lumbar spine, and not only 
lumbosacral strain, was attributable to service. 

On VA examination again in March 2009, the Veteran described 
low back pain with an onset about 18 years previously after 
wearing a walking cast boot for a left foot condition for 6 
months, with treatment for low back strain at that time. The 
Veteran reported now having back pain with occasional 
exacerbations on physical activity, with ongoing chiropractic 
treatment. After completion of a physical examination, the 
diagnosis was low back strain, myofascial pain type. 

In an April 2009 addendum, the examiner indicated his review 
of the claims file. The examiner noted the Veteran's report 
as to having had onset of pain 18 years previously following 
removal of a walking cast boot. According to the examiner, 
after treatment for low back strain, lumbosacral strain was 
mild and resolved once the cast was removed. There were 
moreover no low back complaints or diagnosis at military 
discharge. The examiner observed that the present examination 
revealed subjective/objective complaints with considerable 
variability, with a pattern of myofascial type pain syndrome 
on the back, which was a common symptom of chronic family and 
personal stress, anxiety and depression. It was concluded 
that the Veteran's low back condition was not related to 
military service. 

The March 2009 VA examiner's pronouncement on the etiology of 
a low back disorder has a basis in examination of the Veteran 
and review of the record, but nonetheless is not sufficient 
to be dispositive in this case. The examiner premised his 
opinion in part upon lack of post-service treatment for a 
back disorder, when the actual records show otherwise. For 
instance, the addendum to a September 1999 separation 
examination denotes chiropractic treatment for low back pain. 
Thus,         a supplemental opinion should be obtained from 
the March 2009 VA examiner on the etiology of the claimed 
disorder taking into consideration the relevant in-service 
medical history and records of any treatment after service. 
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

Psychiatric Disorder

According to service treatment records, the October 1998 
report from a family practice clinic pertaining to migraines 
identifies underlying life circumstances of work stress, 
family stress and marital stress. The assessment was 
migraines, probably secondary to sleep deprivation. 

The Veteran made several appointments beginning in early 1999 
at the behavioral health clinic at Travis Air Force Base for 
purposes of stress management. An April 1999 record from the 
behavioral health clinic indicates that a mental status 
examination was within normal limits. The diagnosis was of 
psychological factors affecting migraine headaches. 

On a January 2000 VA general medical examination, there was 
no psychiatric disorder found.

The March 2004 correspondence from S.J., a general 
practitioner at a military facility, indicates the Veteran 
had experienced chronic and severe migraines for    14 years. 
The triggers for migraines included certain smells, anxiety 
and stress.

A March 2004 report from a licensed clinical psychologist at 
a military clinic indicates that the Veteran had initiated 
service at the psychology department in December 2003 
presenting with extreme pain from prolonged migraine 
headaches. The Veteran continued to have significant pain 
from migraines which were largely exacerbated by stressors 
she encountered in personal and occupational life. 
Therapeutic services consisted of addressing and reducing the 
stressors and undergoing biofeedback to manage the pain of 
headaches. A diagnosis was stated of psychological symptoms 
affecting migraine headaches. 

An April 2007 VA outpatient initial mental health assessment 
noted the Veteran's report that her migraines and sleep-
disturbance were highly correlated and stress-related. She 
described depression, frustration and irritability. The 
diagnosis was anxiety disorder, not otherwise specified; and 
insomnia secondary to anxiety disorder. 

Based upon the above, there has been diagnosed anxiety 
disorder, and unspecified "psychological symptoms" 
underlying the development of migraines as current medical 
disorders. There is further evidence during service since 
late-1998 of psychological counseling and stress management 
treatment. The fact remains that stressful circumstances have 
always been cited as a cause of migraine headaches. These 
findings raise the question of whether the Veteran has a 
separate psychiatric disability that had an onset during 
service. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). Thus, a VA examination should be conducted to 
determine if there is a current psychiatric disorder with a 
causal relationship to the Veteran's service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims folder 
to the VA examiner who conducted the VA 
examination of              March 2009, 
and request a supplemental opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran's diagnosed low back 
disorder, with pattern of myofascial pain 
syndrome,               is causally 
related to an aspect of her service.                     
In providing the requested determination, 
the VA examiner should take into 
consideration all relevant            in-
service treatment records, including the 
addendum to a September 1999 separation 
examination denoting chiropractic 
treatment for low back pain. A clear 
rationale should be stated for all 
conclusions reached. 

Provided that the March 2009 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an 
examination by an examiner who has not 
seen her previously, and that addresses 
the inquiries set forth above regarding 
the etiology of the disability claimed. 

2.	The RO should schedule the Veteran for 
a VA examination with a psychiatrist to 
determine whether a claimed mental health 
disorder is etiologically related to the 
Veteran's service. The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.   
It is requested that the VA examiner 
identify all current psychiatric disorders 
that may pertain to evaluation of          
the Veteran. The examiner must then opine 
whether any diagnosed psychiatric disorder 
is at least as likely as not (50 percent 
or greater probability) related to any 
aspect of the Veteran's military service, 
taking into consideration in-service 
evaluation and treatment since October 
1998 for stress underlying a migraine 
headache disorder. For purposes of this 
examination, the Veteran is not claiming 
that a psychiatric disorder developed 
secondarily to service-connected migraine 
headaches. The inquiry is whether there is 
a separate diagnosable psychiatric 
disorder with a direct relationship to the 
Veteran's service. The examiner should 
include in the examination report the 
rationale for any opinion expressed. 
However, if the examiner cannot respond to 
the inquiry without resort to speculation, 
he or she should so state, and further 
explain why it is not feasible to provide 
a medical opinion.

3.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a low back disorder, and a 
psychiatric disorder, based upon all 
additional evidence received. If any 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims. Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

